DETAILED ACTION
The instant application having Application No. 17/247206 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 6/25/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 14, 15, 17-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Rastegardoost et al. (US 2021/0051707).


determining a message type for a random access message associated with a two-step random access channel (RACH) procedure, wherein the message type is either a first message type or a second message type, the first message type being different from the second message type, and wherein the message type is determined based on a signal strength (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; See also Figures 1 and 2; The UE determines a message type to use for a 2-step RACH procedure, based on a RSRP (signal strength).  The message type can be a first type that the UE uses in good coverage as shown in Fig. 1, or a second type that the UE uses in poor coverage as shown in Fig. 2).
Sierra implies the use of a signal strength threshold (“Coverage range thresholds (e.g. RSRP/RSRQ range)” – See p. 5), but Sierra does not explicitly teach that the message type is determined based on whether the signal strength satisfies a signal strength threshold.  Sierra also implies, but does not explicitly teach transmitting the random access message based at least in part on the determined message type.
“The configuration parameters may indicate one or more signal strength thresholds (e.g., RSRP thresholds) and/or signal strength ranges. MsgA PUSCH repetition factors (e.g., a quantity/number of MsgA PUSCH repetitions) may be mapped to ranges of a received signal strength (e.g., RSRP) of a downlink reference signal. A mapping of MsgA PUSCH repetition factors to coverage enhancement levels may be determined based on the received signal strength. A quantity/number of enhanced coverage levels may be equal, for example, to one plus a quantity/number of RSRP thresholds. The RSRP thresholds may be provided in one or more RRC messages and/or SIB” – See [0258]; An RSRP threshold is used to determine a coverage enhancement level, wherein coverage enhancement levels correspond to different message types).
Rastegardoost further teaches transmitting the random access message based at least in part on the determined message type (“At step 2310, the wireless device may determine a MsgA PUSCH repetition factor, K, based on measurement of the RSRP of a selected SSB. The wireless device may send (e.g., transmit) MsgA PRACH followed by K transmission of MsgA PUSCH according to K repetitions” – See [0273]; The UE transmits the random access MsgA having a specific number of repetitions (determined message type) that were determined based on the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra such that the message type is determined based on whether the signal strength satisfies a signal strength threshold and to transmit the random access message based at least in part on the determined message type.  Motivation for doing so would be to enable the UE to determine its coverage level and associated RACH message type in accordance with a configuration specified in a system information broadcast by a cell (See Rastegardoost, [0078]).

“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; An RSRP value indicating that the UE is in good coverage results in the first message type of Figure 1 being used, while an RSRP indicating that the UE is in poor coverage results in the second message type of Figure 2 being used).  Sierra does not explicitly teach that a threshold signal quality value is used to differentiate between the first and second coverage levels/message types.
However, Rastegardoost teaches that a threshold signal quality value is used to differentiate between the first and second coverage levels/message types (“The configuration parameters may indicate one or more signal strength thresholds (e.g., RSRP thresholds) and/or signal strength ranges. MsgA PUSCH repetition factors (e.g., a quantity/number of MsgA PUSCH repetitions) may be mapped to ranges of a received signal strength (e.g., RSRP) of a downlink reference signal. A mapping of MsgA PUSCH repetition factors to coverage enhancement levels may be determined based on the received signal strength. A quantity/number of enhanced coverage levels may be equal, for example, to one plus a quantity/number of RSRP thresholds. The RSRP thresholds may be provided in one or more RRC messages and/or SIB” – See [0258]; An RSRP threshold is used to determine a coverage enhancement level, wherein coverage enhancement levels correspond to different message types).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra such that the message type is determined to be the first message type when the signal strength satisfies the signal strength threshold, and is determined to be the second message type when the signal strength does not satisfy the signal strength threshold for the same reasons as those given with respect to Claim 1.

Regarding Claim 3, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches that the first message type includes a message type of a first message in the two-step RACH procedure and the second message type includes a coverage enhanced message type of the first message in the two-step RACH procedure (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; See also Figures 1 and 2; The first message type shown in Figure 1 is used for 2-step RACH when the UE is in good coverage and the second message type shown in Figure 2 is used for a “coverage enhanced” 2-step RACH when the UE is in poor coverage).

Regarding Claim 4, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches that the random access message is msgA (“6. MsgA with Multiple Configurations” – See p. 4).

Regarding Claim 5, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches receiving system information from the base station, wherein the signal strength threshold is identified in the system information received by the UE (“The configuration parameters may indicate one or more signal strength thresholds (e.g., RSRP thresholds) and/or signal strength ranges. MsgA PUSCH repetition factors (e.g., a quantity/number of MsgA PUSCH repetitions) may be mapped to ranges of a received signal strength (e.g., RSRP) of a downlink reference signal. A mapping of MsgA PUSCH repetition factors to coverage enhancement levels may be determined based on the received signal strength. A quantity/number of enhanced coverage levels may be equal, for example, to one plus a quantity/number of RSRP thresholds. The RSRP thresholds may be provided in one or more RRC messages and/or SIB” – See [0258]; The threshold is signaled in the SIB).

Regarding Claim 6, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches receiving the signal strength threshold in system information comprising remaining minimum system information (“The MIB may be used by the wireless device to locate remaining minimum system information (RMSI) associated with the cell. The RMSI may comprise a System Information Block Type 1 (SIB1)” – See [0125]; “The configuration parameters may indicate one or more signal strength thresholds (e.g., RSRP thresholds) and/or signal strength ranges. MsgA PUSCH repetition factors (e.g., a quantity/number of MsgA PUSCH repetitions) may be mapped to ranges of a received signal strength (e.g., RSRP) of a downlink reference signal. A mapping of MsgA PUSCH repetition factors to coverage enhancement levels may be determined based on the received signal strength. A quantity/number of enhanced coverage levels may be equal, for example, to one plus a quantity/number of RSRP thresholds. The RSRP thresholds may be provided in one or more RRC messages and/or SIB” – See [0258]; The SIB, which carries the RSRP threshold, is RMSI).

Regarding Claim 7, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches transmitting the random access message comprises transmitting with a physical random access channel (PRACH) format, wherein the PRACH format when the first message type is determined is different from the PRACH format when the second message type is determined (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; See also Figures 1 and 2; The random access message type shown in Figure 1 has a first PRACH format that is different from the second random access message type of Figure 2 having a second PRACH format.  For example, the first PRACH format may be smaller than the second PRACH format).

Regarding Claim 9, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches that transmitting the random access message comprises transmitting with a modulation and coding scheme (MCS), wherein the MCS when the first message type is determined is different from the “the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; Different MCS is used for the first and second message types).

Regarding Claim 10, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches that transmitting the random access message comprises transmitting with a payload size, wherein the payload size when the first message type is determined is different from the payload size when the second message type is determined (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; The first message type shown in Fig. 1 has a smaller PUSCH resource allocation (payload size) than the second message type shown in Fig. 2).

Regarding Claim 11, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches that transmitting the random access message comprises transmitting with a physical uplink shared channel (PUSCH) resource allocation, wherein the PUSCH resource allocation when the first message type is determined is different from the PUSCH resource allocation when the second message type is determined (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; The first message type shown in Fig. 1 has a smaller PUSCH resource allocation than the second message type shown in Fig. 2).

Regarding Claim 14, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches that transmitting the random access message comprises transmitting using a preamble sequence, wherein the preamble sequence indicates whether physical uplink shared channel (PUSCH) repetition was applied when transmitting the random access message, the preamble “At step 2310, the wireless device may determine a MsgA PUSCH repetition factor, K, based on measurement of the RSRP of a selected SSB. The wireless device may send (e.g., transmit) MsgA PRACH followed by K transmission of MsgA PUSCH according to K repetitions. At step 2320, the base station may determine the value K based on the received preamble/DM-RS port of the received PRACH/PUSCH resources used for preamble/TB transmission” – See [0273]; The random access preamble indicates that MsgA repetitions are transmitted in the PUSCH).

Regarding Claim 15, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches transmitting the random access message comprises transmitting with a format of a preamble that indicates whether physical uplink shared channel repetition was applied when transmitting the random access message (“At step 2310, the wireless device may determine a MsgA PUSCH repetition factor, K, based on measurement of the RSRP of a selected SSB. The wireless device may send (e.g., transmit) MsgA PRACH followed by K transmission of MsgA PUSCH according to K repetitions. At step 2320, the base station may determine the value K based on the received preamble/DM-RS port of the received PRACH/PUSCH resources used for preamble/TB transmission” – See [0273]; The random access preamble indicates that MsgA repetitions are transmitted in the PUSCH).

Regarding Claim 17, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches determining whether the signal strength satisfies the signal strength threshold, wherein a resource allocation of a physical uplink shared channel (PUSCH) occasion and a selection of a PUSCH resource unit, relative to a RACH occasion, is based at least in part on the determination of whether the signal strength satisfies the signal strength threshold (“A wireless device may receive from a base station one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission (e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure). The resources may indicate a pool of time domain resources (e.g., slots/symbols/subframes) and frequency domain resources (e.g., BWPs, subbands/resource blocks/PRBs). The resources may comprise a plurality of ROs. The plurality of ROs may be FDMed and/or TDMed. The configuration parameters may indicate for the plurality of ROs: a period, slots/subframes and time offsets (symbols), a quantity/number of symbols per RO, frequency domain resources, a starting frequency resource, a quantity/number of FDMed ROs per time instance, a quantity/number of preambles mapped to a RO, a quantity/number of consecutive ROs (e.g., ordered first in frequency domain next in time domain) mapped to one SSB/CSI-RS or vice versa (e.g., a mapping ratio), PRACH transmission power control parameters, a preamble repetition quantity/number, etc. The resources may comprise a plurality of POs. The plurality of POs may be FDMed and/or TDMed” – See [0251]; See also Figs. 20A and 20B; As shown above with respect to Claim 1, a number of PUSCH repetitions and thus selection of PUSCH occasions depends on whether the signal strength satisfies an RSRP threshold).

Regarding Claim 18, Sierra in view of Rastegardoost teaches the method of Claim 17.  Rastegardoost further teaches receiving system information that identifies information associated with the resource allocation of the PUSCH occasion and the selection of the PUSCH resource unit relative to the RACH occasion (“A wireless device may receive from a base station one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission (e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure). The resources may indicate a pool of time domain resources (e.g., slots/symbols/subframes) and frequency domain resources (e.g., BWPs, subbands/resource blocks/PRBs). The resources may comprise a plurality of ROs. The plurality of ROs may be FDMed and/or TDMed. The configuration parameters may indicate for the plurality of ROs: a period, slots/subframes and time offsets (symbols), a quantity/number of symbols per RO, frequency domain resources, a starting frequency resource, a quantity/number of FDMed ROs per time instance, a quantity/number of preambles mapped to a RO, a quantity/number of consecutive ROs (e.g., ordered first in frequency domain next in time domain) mapped to one SSB/CSI-RS or vice versa (e.g., a mapping ratio), PRACH transmission power control parameters, a preamble repetition quantity/number, etc. The resources may comprise a plurality of POs. The plurality of POs may be FDMed and/or TDMed” – See [0251]; See also Figs. 20A and 20B; The SIB identifies information assocaiated with POs (PUSCH occasions) and the selection of PUSCH resources relative to the RO (RACH occasion)).

Regarding Claim 19, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches receiving a synchronization signal block (SSB); and determining the signal strength based at least in part on a reference signal received power associated with the SSB (“The wireless device may measure an RSRP of one or more reference signals (e.g., SSBs and/or CSI-RSs) and determine at least one reference signal having an RSRP above an RSRP threshold” – See [0153]).

Regarding Claim 20, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra further teaches receiving configuration information associated with the second message type, the configuration information including information associated with at least one of: a physical random access channel (PRACH) format; application of physical uplink shared channel (PUSCH) repetition; a modulation and coding scheme; a payload size; a resource allocation for PUSCH; application of preamble repetition; or a preamble length (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; “Multiple 2-step RACH configurations shall be supported. The configuration shall at least include: • Coverage range thresholds (e.g. RSRP/RSRQ range) • PUSCH modulation and coding • PRACH format” – See p. 5; See also Figures 1 and 2; The second message format for poor coverage includes a PRACH format, MCS (modulation and coding scheme) for the PUSCH, PUSCH resource allocation size, etc.).

Regarding Claim 21, Sierra in view of Rastegardoost teaches the method of Claim 20.  Rastegardoost further teaches receiving the configuration information in at least one of: a synchronization signal block; system information; a physical downlink control channel; or remaining minimum system information (“A wireless device may receive from a base station one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission” – See [0251]; Resources for MsgA transmission in the 2-step RACH procedure are configured using SIB (system information)).

Claim 29 is rejected based on reasoning similar to Claim 1.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Rastegardoost et al. (US 2021/0051707) and further in view of Wu (US 2017/0078907).

Regarding Claim 8, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches applying PUSCH repetition if the first message type is determined (“The mapping of MsgA PUSCH repetition factor to enhanced coverage levels may be done in an increasing order of quantity/number of repetitions per MsgA PUSCH attempt” – See [0258]; PUSCH repetition is performed for coverage enhancement (i.e., a first message type)).
Sierra and Rastegardoost do not explicitly not applying PUSCH repetition if the second message type is determined.
However, Wu teaches not applying repetition if the second message type is determined (“In the enhanced coverage, every random access preamble transmission consists of a plurality of repetitions. In the normal coverage, every random access preamble transmission may only consist of a single repetition (no repetitions)” – See [0036]; For a coverage enhancement random access message (first message type), repetition is performed and for a normal coverage random access message (second message type), no repetition is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra such that PUSCH repetition is not applied for the second message type.  Motivation for doing so would be to provide optimized RACH parameters that are suitable for the UE’s coverage level (See Wu, [0028]).

Regarding Claim 12, Sierra in view of Rastegardoost teaches the method of Claim 1.  Rastegardoost further teaches applying preamble repetition if the first message type is determined “The mapping of MsgA PUSCH repetition factor to enhanced coverage levels may be done in an increasing order of quantity/number of repetitions per MsgA PUSCH attempt” – See [0258]; MsgA (preamble) repetition is performed for coverage enhancement (i.e., a first message type)).
Sierra and Rastegardoost do not explicitly not applying preamble repetition if the second message type is determined.
However, Wu teaches not applying repetition if the second message type is determined (“In the enhanced coverage, every random access preamble transmission consists of a plurality of repetitions. In the normal coverage, every random access preamble transmission may only consist of a single repetition (no repetitions)” – See [0036]; For a coverage enhancement random access message (first message type), repetition is performed and for a normal coverage random access message (second message type), no repetition is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra such that preamble repetition is not applied for the second message type.  Motivation for doing so would be to provide optimized RACH parameters that are suitable for the UE’s coverage level (See Wu, [0028]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Rastegardoost et al. (US 2021/0051707) and further in view of Vos et al. (US 2020/0267774).

Regarding Claim 13, Sierra in view of Rastegardoost teaches the method of Claim 1.  Sierra and Rastegardoost do not explicitly teach that transmitting the random access message comprises transmitting with a preamble length, wherein the preamble length when the first message type is determined is different from the preamble length when the second message type is determined.
“In some embodiments, because short PRACH preambles are considered to be more efficient for good coverage, and long PRACH preambles are considered to provide more coverage for cell edge coverage, the configuration parameters in 2StepConfig may specify the PRACH preamble format, e.g. whether short or long PRACH preambles are to be used, for a given coverage level. In some embodiments, if the coverage level doesn't require the capacity offered by using all the PRACH preambles, a sub-range of PRACH preambles to be used may be indicated in the 2stepConfig parameter set” – See [0135]; When performing a 2-step RACH procedure, the preamble length for a first message type (e.g., good coverage UE) is a short preamble length, and the preamble length for a second message type (e.g., coverage enhancement/cell edge UE) is short.  Thus, preamble lengths for the first and second message types are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra such that transmitting the random access message comprises transmitting with a preamble length, wherein the preamble length when the first message type is determined is different from the preamble length when the second message type is determined.  Motivation for doing so would be to enable UEs to use preamble lengths that are best-suited to their channel conditions (e.g., good coverage vs. cell edge coverage).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Rastegardoost et al. (US 2021/0051707) and further in view of Kim et al. (US 2021/0120581).


However, Kim teaches transmitting with a format of a preamble that indicates a modulation and coding scheme for a physical uplink shared channel included in the random access message (“the terminal may select the RA preamble of the RA MSG-A based on at least one of radio quality information (e.g., pathloss information), the size of the RA payload of the RA MSG-A, and the MCS level for transmitting the RA payload of the RA MSG-A which are received from the base station. The terminal may transmit the selected RA preamble of the RA MSG-A to the base station” – See [0292]; “the RA payload may be transmitted on a physical uplink shared channel (PUSCH)” – See [0255]; The preamble indicates an MCS of a PUSCH transmission which includes the random access MsgA payload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra to transmit with a format of a preamble that indicates a modulation and coding scheme for a physical uplink shared channel included in the random access message.  Motivation for doing so would be to enable the base station to estimate the MCS of the PUSCH transmission.  Thus, it becomes possible for the base station to decode the received PUSCH (See Kim, [0293] and [0297]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Rastegardoost et al. (US 2021/0051707) and further in view of Chen et al. (US 2020/0146069).


However, Chen teaches determining, based at least in part on another signal strength threshold, that the two-step RACH procedure is to be used in association with accessing a wireless communication system (“When the process 200 determines that the detected RSRP value is not greater than (or equal to) the received RSRP threshold value, the process may perform, in action 240, a normal, or enhanced, 4-step RA procedure. The process 200 may then end. On the other hand, if the process 200 determines that the current detected RSRP value is greater than (or is above) the received RSRP threshold value, the process may perform, in action 250, a 2-step RA procedure (e.g., as described in more detail below with reference to FIG. 3)” – See [0058]; Based on an RSRP threshold (signal strength threshold), the UE determines whether a 2-step for 4-step RACH procedure is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra to determine, based at least in part on another signal strength threshold, that the two-step RACH procedure is to be used in association with accessing a wireless communication system.  Motivation for doing so would be to shorten the time required to compete the RACH procedure when channel conditions are favorable (See Chen, [0048]).

Claims 23, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Kim et al. (US 2021/0120581).

“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; See also Figures 1 and 2; A 2-step RACH MsgA has either a first type as shown in Fig. 1 or a second type as shown in Fig. 2.  Each of the types has a different format, such as a PUSCH modulation and coding scheme).
Sierra does not explicitly teach receiving, from a user equipment (UE), the random access message.  Nor does Sierra teach a base station determining, based at least in part on the random access message, the message type of the random access message, and processing the random access message based at least in part on determining the message type of the random access message.
However, Kim teaches a base station receiving a random access message from a UE, determining, based at least in part on the random access message, the message type of the random access message, and processing the random access message based at least in part on determining the message type of the random access message (“the terminal may select the RA preamble of the RA MSG-A based on at least one of radio quality information (e.g., pathloss information), the size of the RA payload of the RA MSG-A, and the MCS level for transmitting the RA payload of the RA MSG-A which are received from the base station. The terminal may transmit the selected RA preamble of the RA MSG-A to the base station” – See [0292]; “the RA payload may be transmitted on a physical uplink shared channel (PUSCH)” – See [0255]; “Accordingly, the base station may estimate one or more of the MCS level, size, and radio quality of the downlink channel of the RA payload of the corresponding RA MSG-A based on the RA preamble of the RA MSG-A received from the terminal” – See [0293]; “The base station may perform demodulation and decoding operations on the RA payload of the RA MSG-A based on the identified MCS level” – See [0297]; The base station receives a random access MsgA from the UE.  The base station determines, based on a preamble included in the MsgA, an MCS of the RA payload/PUSCH, wherein different PUSCH MCS levels correspond to the different message types of Sierra.  The base station is able to process/decode the random access message based on the determined MCS/message type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra to include receiving, from a user equipment (UE), the random access message, determining, based at least in part on the random access message, the message type of the random access message, and processing the random access message based at least in part on determining the message type of the random access message.  Motivation for doing so would be to enable the base station to determine the MCS/format of the random access PUSCH transmission.  Thus, it becomes possible for the base station to decode the received PUSCH (See Kim, [0293] and [0297]).

Regarding Claim 24, Sierra in view of Kim teaches the method of Claim 23.  Sierra further teaches that the first message type includes a message type of a first message in the two-step RACH procedure and the second message type includes a coverage enhanced message type of the first message in the two-step RACH procedure (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; See also Figures 1 and 2; The first message type shown in Figure 1 is used for 2-step RACH when the UE is in good coverage and the second message type shown in Figure 2 is used for a “coverage enhanced” 2-step RACH when the UE is in poor coverage).

Regarding Claim 26, Sierra in view of Kim teaches the method of Claim 23.  Sierra further teaches that processing the random access message comprises at least one of:
processing based on a physical random access channel (PRACH) format, wherein the PRACH format when the first message type is determined is different from the PRACH format when the second message type is determined; processing based on a modulation and coding scheme (MCS), wherein the MCS when the first message type is determined is different from the MCS when the second message type is determined; processing based on a PUSCH resource allocation, wherein the PUSCH resource allocation when the first message type is determined is different from the PUSCH resource allocation when the second message type is determined (“the 2-step RACH would need to support multiple configurations {or groups} to support a wide range of coverage levels and possibly different message sizes. The 2-step RACH would require more configurations than 4-step RACH as it would also need to include the PUSCH configurations that would normally be dynamically assigned by RAR. The different configurations would have different PUSCH modulation and coding (MCS), PUSCH resource allocation, PRACH formats, power control/ramping sets, etc. The UE would then select the suitable configuration based on the RSRP {for example} so that it uses only the resources that are needed for the coverage level. For example, when the UE is in good coverage, it could select a configuration that maps to smaller PRACH and PUSCH resources, as shown in Figure 1. If the UE is in poor coverage then it could use a configuration that maps to larger PRACH and PUSCH resources, as shown in Figure 2” – See p. 4; “Multiple 2-step RACH configurations shall be supported. The configuration shall at least include: • Coverage range thresholds (e.g. RSRP/RSRQ range) • PUSCH modulation and coding • PRACH format” – See p. 5; See also Figures 1 and 2; The processing of different message types is based on PRACH format, MCS (modulation and coding scheme) for the PUSCH, and PUSCH resource allocation size, which are different for each of the first and second message types).

Regarding Claim 28, Sierra in view of Kim teaches the method of Claim 23.  Kim further teaches receiving an indication of a modulation and coding scheme (MCS) for a physical uplink shard channel included in the random access message, wherein the indication is a format of a preamble of the random access message (“the terminal may select the RA preamble of the RA MSG-A based on at least one of radio quality information (e.g., pathloss information), the size of the RA payload of the RA MSG-A, and the MCS level for transmitting the RA payload of the RA MSG-A which are received from the base station. The terminal may transmit the selected RA preamble of the RA MSG-A to the base station” – See [0292]; “the RA payload may be transmitted on a physical uplink shared channel (PUSCH)” – See [0255]; “Accordingly, the base station may estimate one or more of the MCS level, size, and radio quality of the downlink channel of the RA payload of the corresponding RA MSG-A based on the RA preamble of the RA MSG-A received from the terminal” – See [0293]; “The base station may perform demodulation and decoding operations on the RA payload of the RA MSG-A based on the identified MCS level” – See [0297]; The base station receives a random access MsgA from the UE.  The base station determines, based on a preamble included in the MsgA, an MCS of the RA payload/PUSCH, wherein different PUSCH MCS levels correspond to the different message types of Sierra.  The base station is able to process/decode the random access message based on the determined MCS/message type).

Claim 30 is rejected based on reasoning similar to Claim 23.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 R1-1907127, “Channel Structure for Two-Step RACH Considerations” (hereinafter, Sierra) in view of Kim et al. (US 2021/0120581) and further in view of Rastegardoost et al. (US 2021/0051707).

Regarding Claim 25, Sierra in view of Kim teaches the method of Claim 23.  Sierra and Kim do not explicitly teach transmitting system information that identifies a signal strength threshold associated with determining to use the second message type.
However, Rastegardoost teaches transmitting system information that identifies a signal strength threshold associated with determining to use the second message type (“The configuration parameters may indicate one or more signal strength thresholds (e.g., RSRP thresholds) and/or signal strength ranges. MsgA PUSCH repetition factors (e.g., a quantity/number of MsgA PUSCH repetitions) may be mapped to ranges of a received signal strength (e.g., RSRP) of a downlink reference signal. A mapping of MsgA PUSCH repetition factors to coverage enhancement levels may be determined based on the received signal strength. A quantity/number of enhanced coverage levels may be equal, for example, to one plus a quantity/number of RSRP thresholds. The RSRP thresholds may be provided in one or more RRC messages and/or SIB” – See [0258]; The base station transmits an RSRP threshold (signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra to include transmitting system information that identifies a signal strength threshold associated with determining to use the second message type.  Motivation for doing so would be to enable the UE to determine its coverage level and associated RACH message type in accordance with a configuration specified in a system information broadcast by a cell (See Rastegardoost, [0078]).

Regarding Claim 27, Sierra in view of Kim teaches the method of Claim 23.  Sierra and Kim do not explicitly teach that receiving the random access message comprises receiving an indication of whether physical uplink shared channel (PUSCH) repetition was applied when transmitting the random access message, wherein the indication is at least one of a preamble sequence included in the random access message or a format of a preamble of the random access message, the preamble sequence being one of a set of preamble sequences associated with indicating application of PUSCH repetition.
However, Rastegardoost teaches receiving an indication of whether physical uplink shared channel (PUSCH) repetition was applied when transmitting the random access message, wherein the indication is at least one of a preamble sequence included in the random access message or a format of a preamble of the random access message, the preamble sequence being one of a set of preamble sequences associated with indicating application of PUSCH repetition (“At step 2310, the wireless device may determine a MsgA PUSCH repetition factor, K, based on measurement of the RSRP of a selected SSB. The wireless device may send (e.g., transmit) MsgA PRACH followed by K transmission of MsgA PUSCH according to K repetitions. At step 2320, the base station may determine the value K based on the received preamble/DM-RS port of the received PRACH/PUSCH resources used for preamble/TB transmission” – See [0273]; The base station receives a random access preamble from the UE, wherein the random access preamble indicates that MsgA repetitions are transmitted in the PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sierra to include receiving an indication of whether physical uplink shared channel (PUSCH) repetition was applied when transmitting the random access message, wherein the indication is at least one of a preamble sequence included in the random access message or a format of a preamble of the random access message, the preamble sequence being one of a set of preamble sequences associated with indicating application of PUSCH repetition.  Motivation for doing so would be to enable the base station to determine when the UE starts its random access response (RAR) window.  Accordingly, the base station will be able to transmit the RAR at the right time (See Rastegardoost, [0273]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478